DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks, with respect to 35 USC 112 claim interpretation, on Page 8 Paragraph 2 have been fully considered.
Applicant’s arguments with respect to claim 1 on Page 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the cited teachings of Grasser do not mention or suggest any horizontal angle and the cited vertical angle sensor of Grasser fails to teach “one or more encoders configured to measure vertical and horizontal angles form the total station to a target” as recited in claim 1. However, Siercks teaches in Paragraph 0064 that “the horizontal angle can be measured with the angle sensor 24 and the vertical angle with the angle sensor 23.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the angle sensors for measuring horizontal and vertical angles functionality, as taught by Siercks, for the purpose of calculating coordinates of measurements point to form a point cloud and detect or correct systematic error (see Paragraph 0064-65 of Siercks).
Applicant's arguments with respect to claim 1 on Page 10, Paragraphs 1-4, have been fully considered but they are not persuasive. Siercks teaches in Paragraph 0082 wherein “a second embodiment of the motorized pivoting apparatus 80 is shown in FIG. 6b. The latter is additionally equipped with a laser module 84, a camera 85 and an optical deflection element 86. A scanning process with these two embodiments can be carried out analogously to the embodiments in accordance with FIGS. 2a and 2b.” Siercks’ motorized pivoting apparatus 80 corresponds to applicant’s “one or more motors,” which pivots or in other words “repositions” the apparatus and as a result, pivots or “repositions” the camera 85 that is equipped to the apparatus. 
Applicant’s arguments with respect to claim 1 on Page 10, Paragraphs 5-7, with respect to the motivation to combine have been fully considered and are persuasive due to typographical error. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection in light of the motivation to combine the teachings of Grasser in view of Siercks is made. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the motorized pivoting apparatus functionality, as taught by Siercks, for the purpose of providing an additional device which, in interaction with a basic device, to enable faster and improved point-by-point acquisition of a surface and improved measuring instrument which, besides an instrument-inherent highly precise target point determining possibility, enables a functionality for rapidly acquiring a multiplicity of target points with—relative to multiple precise target point determination—short time expenditure (see Paragraph 0012-13 of Siercks).
Applicant’s arguments, with respect to claim 5, on Page 11, Paragraphs 3-9, have been fully considered but are not persuasive. Although Grasser does not explicitly teach “transmitting the image data from the total station to the GNSS device,” Grasser teaches in Paragraph 0116 that the captured image (and/or, more precisely, data representing the captured image) may be transmitted from image capture subsystem to the control subsystem (and/or another computer) for display and/or further processing. Grasser also teaches in Paragraph 0056 “the image capture subsystem 125 (and/or any individual image capture devices therein) will include any necessary hardware and/or software to store (at least temporarily) captured images, process captured images, and/or transmit captured images, either pre- or post-processing, to another device (such as a control subsystem 120) for storage, display, processing, etc.” The “another device” could be the control subsystem or it could be the GNSS device. Although Grasser does not explicitly state that an example of the “another device” could be the GNSS device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of captured image to another device such as a control subsystem, as taught in Paragraph 0056 and 0175, with another device such as the GNSS device that might comprise a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals, as taught in Paragraph 0042, for the purpose of determining the current position of the GNSS device. Thus, the claim 5 is rejected under 35 USC 103.
Applicant’s arguments, with respect to claim 5, on Page 11, Paragraph 10, have been fully considered but are not persuasive. Applicant’s emphasized that the “display of a GNSS device” is not taught by Grasser. However, given the broadest reasonable interpretation of a “display of a GNSS device,” Grasser teaches in Paragraph 0211 a sensing subsystem coupled with the rod, the sensing subsystem comprising: a global navigation satellite system (“GNSS”) device for obtaining GNSS data; a compass for obtaining compass orientation data about the position measurement system; a tilt sensor for obtaining tilt data about a tilt angle of the position measurement system; a gyroscope for obtaining gyroscopic data about a relative orientation of the position measurement system; a data storage device for storing data obtained by the sensing subsystem; and a first communication interface; and a control subsystem in communication with the sensing subsystem, the control system comprising: a second communication interface for communicating with the first communication interface; a display device; an input device; a processor; and a computer readable storage medium having encoded thereon a set of instructions executable by the processor to cause the position measurement system to perform one or more operations. Moreover, Grasser teaches in Paragraph 0229, a position measurement system (which includes the GNSS device, Paragraph 0219), such as one described above, wherein the set of instructions comprises: instructions for displaying, on the display screen, an image captured by one or more of the plurality of cameras. Such display screen of a position measurement system corresponds to the display screen of the GNSS device, as the position measurement system consists of the GNSS device. Grasser’s teachings meet the applicant’s limitation as claimed. Thus, claim 5 remains rejected.
Applicant's arguments with respect to claim 12 on Page 12, Paragraphs 4-6, have been fully considered but they are not persuasive. In addition to allowing a user to select the target point on a display in Paragraph 0111, Grasser teaches in Paragraph 0030 that “based on the measurement of the position of the target object and the known position of the target object relative to the target point, the position of the target point can be calculated, often automatically in software.” Grasser also teaches in Paragraph 0153, “upon reaching the specified location, the control subsystem might guide the user to position the rover in the appropriate orientation, at which point the control subsystem can instruct the image capture subsystem to capture panoramic image (which includes the target location), either automatically and/or upon user input,” wherein automatically capturing the target location corresponds to automatically locating a point of an object using the camera. 
Applicant's arguments with respect to claim 13 on Page 13, have been fully considered but they are not persuasive. As stated earlier, the recitation Siercks’ teaching of a “sky polarization sensor” was a typographical error. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, and the surveying system and device, as taught by Siercks, using the QR code in the context of UAVs and GNSS devices, as taught by Raptopoulos, for the purpose of improving the efficiency and flexibility (in energy, time, and cost) of transportation solutions for accessing physical goods and obtaining data from the ground station or enter data into the ground station (see Paragraph 0006 and 0081 of Raptopoulos).
Applicant's arguments with respect to claims 6-9 on Page 14, Paragraph 1, have been fully considered but they are not persuasive. Claims 6-9 remain rejected for at least the reasons set forth above with reference to claim 1.
Applicant’s arguments with respect to claim 16 on Page 14 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 16-18 has been withdrawn. Claims 16-18 are allowable for at least applicant’s persuasive arguments and the reasons stated under Allowable Subject Matter.
Applicant’s arguments with respect to claim 19 on Page 15 have been fully considered but they are not persuasive. Grasser teaches in Paragraph 0037-39 that “the rod 105 can be monolithic, and/or might comprise two or more separate components, which may be fixed and/or coupled together during manufacture and/or in operation…The rover 100 further comprises several subsystems, which are illustrated functionally on FIGS. 1A and 1B. These functions of these subsystems may be separated or combined in any suitable fashion, and various embodiments are not limited to the architecture described herein, which should be considered only exemplary in nature…For example, a sensing subsystem 115, which may be permanently and/or removably coupled with (or otherwise affixed to) the rod 105.” Although Paragraph 0171 teaches “A sensing subsystem coupled with the rod,” Grasser prefaces in Paragraph 0170 that “the following implementations describe various combinations of features that can be provided by certain embodiments. As with the description above, these exemplary implementations are provided for purposes of illustration only and should not be considered limiting in any respect.” Thus, Grasser meets the applicant’s limitation by teaching the use of a GNSS device/sensing subsystem 115 while separate from total station/rod 100 (as emphasized by the applicant).
Furthermore, Applicant’s arguments with respect to claim 19 on Page 16, Paragraph 3, have been fully considered but they are not persuasive. The “decoupling” of the total station from the GNSS device and “moving” the GNSS device to a second location while “leaving” the total station at the first location as recited in claim 16, is claimed narrower relative to claim 19, which determines second position information for the GNSS device using the GNSS device while the GNSS device is “separate” from the total station. The term, “separate,” is broader than “decoupled,” “moving” and “leaving.” As mentioned above, the GNSS device/sensing subsystem 115 in Grasser is removably coupled and separate from the rod 115. Figure 1B and Paragraph 0039 teach the sensing subsystem 115 (and/or one or more components thereof) may be disposed on an arm 150 or other structure that is extendable laterally from the rod 105 (e.g. substantially perpendicular to the longitudinal axis of the rod 105), which can allow for a greater diversity of measurements to be performed using the rover 100, as described in further detail below. Being extendable from the rod is an example of being separate from the rod. For at least these reasons, claim 19 and claims 20-26, based on their dependency from claim 19, remain rejected.
Applicant’s arguments with respect to claim 21 on Page 16, Paragraphs 5-8, have been fully considered but they are not persuasive. “Image data of a GNSS device” is broadly claimed. Given its broadest reasonable interpretation, Grasser’s teaching in Paragraph 0057 of “captured panoramic images of a portion of the landscape surrounding the rover 100,” is an example of applicant’s “image data of a GNSS device.” The GNSS device 205 is part of the rover 100. 
In another example to further support Grasser’s teaching of capturing image data of a GNSS device can be seen in Grasser’s teaching in Paragraph 0122-23 wherein “the method 800 might further comprise calculating a gyroscopic azimuth, based on an orientation of the rover inferred from gyroscopic data, and/or calculating a GNSS azimuth, based on an orientation of the rover inferred from two or more GNSS fixes. As used herein, the term, “GNSS azimuth,” means an azimuth derived from a directional reference of the rover, based on two or more GNSS fixes. Hence, calculating a GNSS azimuth might comprise determining a directional reference of the rover, and then deriving an azimuth to a target point based on that directional reference. Other embodiments may employ other techniques for calculating an azimuth to the target point. In further embodiments, the rover might calculate an azimuth from captured imagery. For example, as noted elsewhere herein, an image can be analyzed to determine an orientation of the image. Based on this orientation, an azimuth from the position of the rover when the image is captured to any point in the image can be calculated.” The underlined portions emphasize Grasser’s use of “captured imagery” (corresponds to applicant’s image data) for determining a directional reference of the rover in order to calculate the GNSS azimuth (corresponds to applicant’s image data of a GNSS device). For at least these reasons, claim 21 remain rejected.
Applicant’s arguments, with respect to the 35 USC 102 rejection of claim 23, on Page 16 Paragraphs 7-8, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grasser’s different embodiments. Although Grasser does not explicitly teach “transmitting the image data from the total station to the GNSS device,” Grasser teaches in in Paragraph 0116 that the captured image (and/or, more precisely, data representing the captured image) may be transmitted from image capture subsystem to the control subsystem (and/or another computer) for display and/or further processing. Grasser also teaches in Paragraph 0056 “the image capture subsystem 125 (and/or any individual image capture devices therein) will include any necessary hardware and/or software to store (at least temporarily) captured images, process captured images, and/or transmit captured images, either pre- or post-processing, to another device (such as a control subsystem 120) for storage, display, processing, etc.” The “another device” could be the control subsystem or it could be the GNSS device. Although Grasser does not explicitly state that an example of the “another device” could be the GNSS device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of captured image to another device such as a control subsystem, as taught in Paragraph 0056 and 0175, with another device such as the GNSS device that might comprise a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals, as taught in Paragraph 0042, for the purpose of determining the current position of the GNSS device. Thus, the 35 USC 102 rejection of claim 23 is withdrawn but claim 23 is rejected under 35 USC 103.
Allowable Subject Matter
Claims 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, Grasser teaches a method of calibrating a total station using a GNSS device, said total station including a camera that is adjustable along horizontal and vertical axes with the angles being measured by encoders, wherein said GNSS device includes a communication antenna for receiving position data from a plurality of satellites (see Paragraph 0141 wherein the orientation of the image can include, without limitation, determination of a position from which the image was captured, a horizontal azimuth (relative to North or a local coordinate system of the image capture device) when the image was captured, a vertical angle of the image capture device when the image was captured, and a rotational angle of the image capture device when the image was captured), said method comprising: 
physically coupling the total station with the GNSS device at a first location (see Paragraph 0171 for a sensing subsystem coupled with the rod, the sensing subsystem comprising: a global navigation satellite system (“GNSS”) device for obtaining GNSS data);
determining the position of the total station at the first location based on position data received by the GNSS device (see Paragraph 0171 for a sensing subsystem coupled with the rod, the sensing subsystem comprising: a global navigation satellite system (“GNSS”) device for obtaining GNSS data; see Paragraph 0187 for a position measurement system, such as one described above, wherein the sensing subsystem comprises a position determination device, and wherein the data received from the sensing subsystem comprises position data regarding a position of the position measurement system; see also Paragraph 0189 for a position measurement system, such as one described above, wherein the position determination device comprises a global navigation satellite system (“GNSS”) receiver);
determining the position of the GNSS device at the second location based on position data received by the GNSS device (see Paragraph 0179 a position measurement system, such as one described above, wherein the instructions to determine a coordinate position of an object point comprise: instructions to identify a first pixel coordinate of the object point in the received image captured at the determined position of the position measurement system; instructions to identify a second pixel coordinate of the object point in a reference image captured at a second, known position of the position measurement system, the second position being a different position than the determined position of the position measurement system);
adjusting the position of the camera on the total station to image the GNSS device while at the second location (see Paragraph 0106 for imaging subsystem calibration can also include exterior calibration of parameters such as the position of the projection center (entrance pupil of the lens of each camera) in the imaging subsystem coordinate frame and the orientation of each camera (in 3 angles) with respect to the imaging subsystem coordinate frame, which corresponds to adjusting the position of the camera);
 determining the axes of the camera based on the orientation of the camera and the determined positions at the first and second locations (see Paragraph 0141 wherein the orientation of the image can include, without limitation, determination of a position from which the image was captured, a horizontal azimuth (relative to North or a local coordinate system of the image capture device) when the image was captured, a vertical angle of the image capture device when the image was captured, and a rotational angle of the image capture device when the image was captured; see also Paragraph 0106 for Imaging subsystem calibration can also include exterior calibration of parameters such as the position of the projection center (entrance pupil of the lens of each camera) in the imaging subsystem coordinate frame and the orientation of each camera (in 3 angles) with respect to the imaging subsystem coordinate frame);
 and calibrating the encoders of the total station based on the determined axes (see Paragraph 0176 for instructions to calculate a tilt and azimuth of the received image, based on locations of the one or more reference points in the received image).  
Grasser fails to explicitly teach decoupling the total station from the GNSS device; moving the GNSS device to a second location while leaving the total station at the first location.
However, Siercks teaches decoupling the total station from the GNSS device and moving the GNSS device (see Paragraph 0018 wherein the tripod with a base which is firmly connected to a tripod and a structure which is attached to the base and can be pivoted relative thereto can serve as a pivoting device for the measurement system according to the invention. In addition, receptacles can be arranged on such a device, each of which is suitable for accommodating the scan module, so that a defined connection is created between the components, which can be easily detached (corresponds to uncoupled) again, wherein a measuring system according to the invention with a surveying device, a scanning module and an attached one GNSS-Module as indicated in Paragraph 0048).
Grasser and Siercks fails to teach decoupling the total station from the GNSS device and moving the GNSS device to a second location while leaving the total station at the first location.
France teaches moving the GNSS device to a second location while leaving the total station at the first location (see Claim 11 for moving said visual sighting device and sky polarization sensing device (which includes the GNSS device as seen in Figure 5B) to a second location).
However, France fails to teach that the GNSS and the total station were ever decoupled because they were not coupled in the first place. 
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Grasser, Siercks, and France with the elements of applicant’s invention, as claimed. Thus, claim 16 and its respective dependent claims 17 and 18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-12, 14, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grasser (US20120166137A1) in view of Siercks (EP2810019B2).
Regarding claim 1, Grasser teaches a surveying system, comprising: a total station, comprising: a camera (see Paragraph 0057 for the image capture subsystem 125 often comprises one or more image capture devices (e.g., digital cameras) that collectively capture a panoramic image of the leased a portion of the landscape surrounding the rover 100), a laser module (see Paragraph 0067 for the distance measurement subsystem might be an electronic distance measurement (“EDM”) subsystem comprising an EDM device, which might be, for example, a laser emitter/receiver combination that is configured to emit laser light and received light reflected from an optical target at the target point), and one or more encoders configured to measure vertical from the total station to a target (see Paragraph 0073 for In some cases, the vertical angle sensor can be an electro-mechanical step encoder (e.g., a system of stops or detents, as described above, with a sensor that measures, and provides input to the control system regarding, the position of the inner body 410 relative to the outer housing 405, and by extension, the rod 105); see also Paragraph 0074 for Using the vertical angle sensor, the rover can measure not only the horizontal distance from the rover to an object point (i.e., the horizontal component of the measured distance which can be calculated trigonometrically from the measured and/or calculated vertical angle of the emitter/receiver 420), but also a height of the object point relative to the rover (i.e., the vertical component of the measured distance, which can also be calculated trigonometrically)); 
a GNSS device, comprising: a GNSS antenna for receiving position data from a plurality of satellites (see Paragraph 0042 for the GNSS device 205 might comprise a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals from a navigation satellite constellation to determine the current position of the GNSS device 205); 
a coupling mechanism for coupling the GNSS device with the total station (see Paragraph 0171 for a position measurement system comprising...a sensing subsystem coupled with the rod, the sensing subsystem comprising a global navigation satellite system (“GNSS”) device for obtaining GNSS data); 
and a display communicatively coupled to the total station and the GNSS device (see Paragraph 0138 for the display of the electronic bubble can be adjusted by displaying correction information in addition to (or as an alternative to) the display of the electronic bubble (block 930). FIG. 10C, for example illustrates an electronic bubble display 1000 that comprises a correction information display 1015, which indicates a direction in which the top of the rod should be moved to place the rod in a vertical position. This correction information 1015 might be updated dynamically as the operator moves the rod, to enable the operator to “zero in” on the correct rod position, which will place the bubble 1005 within the bull's-eye 1010; see also Paragraph 0077 and Figure 1A for another example of a display device of the control subsystem 120), wherein the display is configured to display a plurality of calibration options for calibrating the one or more encoders of the total station (see Paragraph 0106 for sensor calibration can calibrate, translate, etc., the local coordinate systems of the sensors (e.g., position determination devices, tilt and vertical angle sensors (corresponds to an encoder of the total station), azimuth determination devices, gyroscopes, imaging subsystems, etc.) to the coordinate system of the general position measurement system, which describes the relation of the position measurement system to a global coordinate system or local coordinate system of the working site).
Grasser fails to explicitly teach one or more motors configured to reposition the camera of the total station and one or more encoders configured to measure horizontal angles from the total station to a target.
However, Siercks teaches one or more motors configured to reposition the camera of the total station (Paragraph 0082 wherein “a second embodiment of the motorized pivoting apparatus 80 is shown in FIG. 6b. The latter is additionally equipped with a laser module 84, a camera 85 and an optical deflection element 86. A scanning process with these two embodiments can be carried out analogously to the embodiments in accordance with FIGS. 2a and 2b.” Siercks’ motorized pivoting apparatus 80 corresponds to applicant’s “one or more motors,” which pivots or in other words “repositions” the apparatus and as a result, pivots or “repositions” the camera 85 that is equipped to the apparatus) and one or more encoders configured to measure horizontal angles from the total station to a target (see Paragraph 0064 wherein the horizontal angle can be measured with the angle sensor 24 and the vertical angle with the angle sensor 23);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the motorized pivoting apparatus functionality and angle sensors for measuring horizontal and vertical angles functionality, as taught by Siercks, for the purpose of calculating coordinates of measurements point to form a point cloud and detect or correct systematic error and enabling a faster and improved point-by-point detection of a surface (see Paragraph 0012 and 0064-65 of Siercks). 
Regarding claim 2, Grasser teaches the surveying system of claim 1, wherein the plurality of calibration options includes a first calibration option based on GNSS data obtained by the GNSS device (see Paragraph 0238-0239 for calibrating the position measurement system. An apparatus comprising: instructions for receiving, from the sensing subsystem, GNSS data, compass orientation data, tilt data).  
Regarding claim 3, Grasser teaches the surveying system of claim 2, wherein the surveying system is configured to: receive an input indicative of a user selection of the first calibration option (see Paragraph 0126 for a separate device (including, as a simple example, a tape measure) might be used to measure the distance to the target point, and this measured distance might be input by the user); 
while the GNSS device is coupled with the total station at a first location, determine, using the GNSS device, position data of the first location (see Paragraph 0171 for a sensing subsystem coupled with the rod, the sensing subsystem comprising: a global navigation satellite system (“GNSS”) device for obtaining GNSS data; see Paragraph 0187 for a position measurement system, such as one described above, wherein the sensing subsystem comprises a position determination device, and wherein the data received from the sensing subsystem comprises position data regarding a position of the position measurement system; see also Paragraph 0189 for a position measurement system, such as one described above, wherein the position determination device comprises a global navigation satellite system (“GNSS”) receiver); 
while the GNSS device is at a second location, determine, using the GNSS device, position data of the second location (see Paragraph 0179 a position measurement system, such as one described above, wherein the instructions to determine a coordinate position of an object point comprise: instructions to identify a first pixel coordinate of the object point in the received image captured at the determined position of the position measurement system; instructions to identify a second pixel coordinate of the object point in a reference image captured at a second, known position of the position measurement system, the second position being a different position than the determined position of the position measurement system);
 determine an azimuth from the first location to the second location (see Paragraph 0176 for instructions to calculate a tilt and azimuth of the received image, based on locations of the one or more reference points in the received image); 
and calibrate the one or more encoders of the total station based on the determined azimuth (see Paragraph 0132 for if the target is a known point and the rover is stationed at a known point, the azimuth obtained from the coarse sighting telescope can be used to calibrate a compass or gyroscope, enhance the strength of the compass/gyro azimuth, etc).  
Grasser fails to explicitly teach while the GNSS device is decoupled from the total station and is moving away from the total station, reposition, using the one or more motors of the total station, the camera of the total station such that a sign placed on the GNSS device is within a field of view of the camera of the total station.
However, Siercks teaches while the GNSS device is decoupled from the total station and is moving away from the total station, reposition, using the one or more motors of the total station (see Paragraph 0018 for tripod with a base which is firmly connected to a tripod and a structure which is attached to the base and can be pivoted relative thereto can serve as a pivoting device for the measurement system according to the invention. In addition, receptacles can be arranged on such a device, each of which is suitable for accommodating the scan module, so that a defined connection is created between the components, which can be easily detached (corresponds to uncoupled) again,  wherein a measuring system according to the invention with a surveying device, a scanning module and an attached one GNSS-Module as indicated in Paragraph 0048), the camera of the total station such that a sign placed on the GNSS device is within a field of view of the camera of the total station (see Paragraph 0066 for the measurement system 50 can be equipped with an overview camera, the overview camera having a larger field of view than the camera 28 and thus being able to capture a larger area of a measurement environment. The output of the images captured in this way can, in particular, offer a user additional benefits with regard to the orientation and aiming of targets in the field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the decoupling functionality, as taught by Siercks, for the purpose of enabling a faster and improved point-by-point detection of a surface (see Paragraph 0012 of Siercks). 
Regarding claim 4, Grasser teaches the elements of the present invention as discussed above but fails to explicitly teach the surveying system of claim 3, wherein the sign placed on the GNSS device comprises a mark.  
However, Siercks teaches the surveying system of claim 3, wherein the sign placed on the GNSS device comprises a mark (see Paragraph 0076 for the mirror 11 can be aligned with the point 41 marked by a laser beam 40 such that it is imaged as a laser point in the image of the camera 16 of the scan module 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the mark functionality, as taught by Siercks, for the purpose of enabling a faster and improved point-by-point detection of a surface (see Paragraph 0012 of Siercks). 
Regarding claim 5, Grasser teaches the surveying system of claim 3, wherein the surveying system is further configured to: 
and display the image data on a display of the GNSS device (given the broadest reasonable interpretation of a “display of a GNSS device,” Grasser teaches in Paragraph 0211 a sensing subsystem coupled with the rod, the sensing subsystem comprising: a global navigation satellite system (“GNSS”) device for obtaining GNSS data; a compass for obtaining compass orientation data about the position measurement system; a tilt sensor for obtaining tilt data about a tilt angle of the position measurement system; a gyroscope for obtaining gyroscopic data about a relative orientation of the position measurement system; a data storage device for storing data obtained by the sensing subsystem; and a first communication interface; and a control subsystem in communication with the sensing subsystem, the control system comprising: a second communication interface for communicating with the first communication interface; a display device; an input device; a processor; and a computer readable storage medium having encoded thereon a set of instructions executable by the processor to cause the position measurement system to perform one or more operations. Moreover, Grasser teaches in Paragraph 0229, a position measurement system (which includes the GNSS device, Paragraph 0219), such as one described above, wherein the set of instructions comprises: instructions for displaying, on the display screen, an image captured by one or more of the plurality of cameras. Such display screen of a position measurement system corresponds to the display screen of the GNSS device, as the position measurement system consists of the GNSS device).
Grasser teaches transmit image data from the total station (see Paragraph 0116 that the captured image (and/or, more precisely, data representing the captured image) may be transmitted from image capture subsystem to the control subsystem (and/or another computer) for display and/or further processing. Grasser also teaches in Paragraph 0056 “the image capture subsystem 125 (and/or any individual image capture devices therein) will include any necessary hardware and/or software to store (at least temporarily) captured images, process captured images, and/or transmit captured images, either pre- or post-processing, to another device (such as a control subsystem 120) for storage, display, processing, etc.”)
Grass does not explicitly teach transmitting to the GNSS device. However, Grasser teaches the GNSS device (see Paragraph 0042 wherein the GNSS device comprises a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals.  The “another device,” in which the image capture subsystem could transmit captured images to, could be the control subsystem (Paragraph 0056) or it could be the GNSS device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of captured image to “another device” such as a control subsystem, as taught in Paragraph 0056 and 0175, with “another device” such as the GNSS device that might comprise a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals, as taught in Paragraph 0042, for the purpose of determining the current position of the GNSS device (see Paragraph 0042 of Grasser).
Grasser does not explicitly teach while the GNSS device is decoupled from the total station and is moving away from the total station.
However, Siercks teaches while the GNSS device is decoupled from the total station and is moving away from the total station (see Paragraph 0018 for tripod with a base which is firmly connected to a tripod and a structure which is attached to the base and can be pivoted relative thereto can serve as a pivoting device for the measurement system according to the invention. In addition, receptacles can be arranged on such a device, each of which is suitable for accommodating the scan module, so that a defined connection is created between the components, which can be easily detached (corresponds to uncoupled) again,  wherein a measuring system according to the invention with a surveying device, a scanning module and an attached one GNSS-Module as indicated in Paragraph 0048), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the mark functionality, as taught by Siercks, for the purpose of enabling a faster and improved point-by-point detection of a surface (see Paragraph 0012 of Siercks). 
Regarding claim 10, Grasser teaches the surveying system of claim 1, wherein the plurality of calibration options includes a third calibration option that is not based on GNSS data obtained by the GNSS device (see Paragraph 0106 for Imaging subsystem calibration can also include exterior calibration of parameters such as the position of the projection center (entrance pupil of the lens of each camera) in the imaging subsystem coordinate frame and the orientation of each camera (in 3 angles) with respect to the imaging subsystem coordinate frame. Various sensors of the rover might also be calibrated).  
Regarding claim 11, Grasser teaches the surveying system of claim 10, wherein the system is further configured to: receive an input indicative of a user selection of the third calibration option (see Paragraph 0112 for the user interface can be used to output information (such as a captured image landscape surrounding the rover, from which one or more target points can be selected, position information, etc.) for a user, e.g., by displaying the information on a display device, printing information with a printer, playing audio through a speaker, etc.; the user interface can also function to receive input from a user (such as a selection of a target point));
and determine a first orientation of the camera of the total station (see Paragraph 0106 for imaging subsystem calibration can also include exterior calibration of parameters such as the position of the projection center (entrance pupil of the lens of each camera) in the imaging subsystem coordinate frame and the orientation of each camera (in 3 angles) with respect to the imaging subsystem coordinate frame); 
and determine a second orientation of the camera of the total station (see Paragraph 0106 for Imaging subsystem calibration can also include exterior calibration of parameters such as the position of the projection center (entrance pupil of the lens of each camera) in the imaging subsystem coordinate frame and the orientation of each camera (in 3 angles) with respect to the imaging subsystem coordinate frame); 
determine position data of the unknown location based on the first orientation and the second orientation (see Paragraph 0188 for instructions to receive the position data; and instructions to calculate a position of the base of the rod based on the position data, a known distance from the upper portion to the base of the rod, the vertical angle data and the tilt azimuth data);
and based on the determined position data of the unknown location, calibrate the one or more encoders of the total station (see Paragraph 0106 for sensor calibration can calibrate, translate, etc., the local coordinate systems of the sensors (e.g., position determination devices, tilt and vertical angle sensors (corresponds to an encoder of the total station), azimuth determination devices, gyroscopes, imaging subsystems, etc.) to the coordinate system of the general position measurement system, which describes the relation of the position measurement system to a global coordinate system or local coordinate system of the working site).  
Grasser fails to explicitly teach while the total station is at an unknown location and the GNSS device is located at a first known location: reposition the camera of the total station to focus on a sign placed on the GNSS device; while the total station is at the unknown location and the GNSS device is located at a second known location: reposition the camera of the total station to focus on the sign placed on the GNSS device.
However, Siercks teaches while the total station is at an unknown location and the GNSS device is located at a first known location: reposition the camera of the total station to focus on a sign placed on the GNSS device (see Paragraph 0066 for the measurement system 50 can be equipped with an overview camera, the overview camera having a larger field of view than the camera 28 and thus being able to capture a larger area of a measurement environment. The output of the images captured in this way can, in particular, offer a user additional benefits with regard to the orientation and aiming of targets in the field; see also Paragraph 0040 for with an additionally arranged camera, e.g. Images of that environment are captured, which are captured by the scan module or by pivoting the laser plane); 
while the total station is at the unknown location and the GNSS device is located at a second known location: reposition the camera of the total station to focus on the sign placed on the GNSS device (see Paragraph 0076 for the mirror 11 can be aligned with the point 41 marked by a laser beam 40 such that it is imaged as a laser point in the image of the camera 16 of the scan module 10; see also Paragraph 0030 for the camera can be arranged and designed in the measurement system such that the image is captured by means of the beam deflecting element, i.e., incident light can be directed onto the camera with the aid of the beam deflecting element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, using the camera repositioning functionality, as taught by Siercks, for the purpose of enabling a faster and improved point-by-point detection of a surface (see Paragraph 0012 of Siercks). 
Regarding claim 12, Grasser teaches the surveying system of claim 1, wherein the system is further configured to: receive an input indicative of a user selection of calibrating the laser module and the camera of the total station (see Paragraph 0112 for the user interface can be used to output information (such as a captured image landscape surrounding the rover, from which one or more target points can be selected, position information, etc.) for a user, e.g., by displaying the information on a display device, printing information with a printer, playing audio through a speaker, etc; the user interface can also function to receive input from a user (such as a selection of a target point));
responsive to receiving the input, automatically locate a point of an object using the camera of the total station (see Paragraph 0111 for identification of a target point might comprise allowing a user to select the target point on a display. Such a point can include, for example, a target point in an image previously captured by the rover (or captured by another device and loaded into the control system of the rover), a target point on a map image loaded into the control system of the rover, etc; see also Paragraph 0030 wherein “based on the measurement of the position of the target object and the known position of the target object relative to the target point, the position of the target point can be calculated, often automatically in software.” Grasser also teaches in Paragraph 0153, “upon reaching the specified location, the control subsystem might guide the user to position the rover in the appropriate orientation, at which point the control subsystem can instruct the image capture subsystem to capture panoramic image (which includes the target location), either automatically and/or upon user input,” wherein automatically capturing the target location corresponds to automatically locating a point of an object using the camera); 
after locating the point using the camera, record an orientation of the camera (see Paragraph 0141 wherein the orientation of the image can include, without limitation, determination of a position from which the image was captured, a horizontal azimuth (relative to North or a local coordinate system of the image capture device) when the image was captured, a vertical angle of the image capture device when the image was captured, and a rotational angle of the image capture device when the image was captured); 
automatically locate the point of the object using the laser module of the total station (see Paragraph 0168 for even a rough measurement of azimuth of the EDM system (see Paragraph 0067 for the distance measurement subsystem might be an electronic distance measurement (“EDM”) subsystem comprising an EDM device, which might be, for example, a laser emitter/receiver combination that is configured to emit laser light and received light reflected from an optical target at the target point) at each station can be used to select the appropriate point automatically...if the azimuth of the EDM system can be determined precisely (using any of a variety of techniques described herein), measurement of distance, tilt and azimuth from a single station can be used to calculate a position of the object point);
 after locating the point using the laser module, record an orientation of the laser module (see Paragraph 0166 for block 1615, the control system receives vertical angle data regarding a vertical angle of the EDM emitter (which might have a vertical angle sensor as described above)); 
and calibrate an alignment between the camera and the laser module based on the recorded orientation of the camera and the recorded orientation of the laser module (see Paragraph 0068 for the aperture of the distance measurement subsystem 135 might be aligned with the axis of the rod 105; see also Paragraph 0109 for rover might have a spotting scope having a reticle, and identifying a target point might comprise aligning the rover so that the reticle of the spotting scope is centered on the target point (and/or an optical target stationed at the target point)).  
Regarding claim 14, Grasser teaches the surveying system of claim 12, wherein automatically locating the point of the object using the camera of the total station comprises repositioning the camera such that the point of the object is at a center of a screen of the camera (see Paragraph 0109 for a rover might have a spotting scope having a reticle, and identifying a target point might comprise aligning the rover so that the reticle of the spotting scope is centered on the target point (and/or an optical target stationed at the target point); see also Paragraph 0167 for (This set of possible positions can be envisioned as a horizontal circle of possible positions centered along a vertical axis passing through the rover's current position, with a radius defined by a horizontal component of the measured distance and an elevation defined by a vertical component of the measured distance, both of which can be calculated trigonometrically from the vertical angle data and the distance data.) These steps can be repeated from multiple stations (or positions) of the rover, resulting in multiple circles of possible positions of the object point—the point(s) of intersection of these circles represent potential positions of the object point).  
Regarding claim 15, Grasser teaches the surveying system of claim 12, wherein automatically locating the point of the object using the laser module of the total station comprises repositioning the laser module such that the point of the object coincides with a beam of the laser module (see Paragraph 0110 for the rover might be configured to receive radio frequency (or other) signals from a total station or other device located at a target point, and the identification of the target point might comprise receiving such signals and locating the target point based (at least in part) upon such signals. Alternatively, and/or additionally, a laser receiver (such as and EDM) might be configured to receive light emitted from an emitter at a target point (and/or to receive light reflected from an optical target at a target point) in order to identify the target point).  
Regarding claim 23, Grasser teaches the method of claim 21 further comprising: transmitting the image data from the total station (see Paragraph 0116 that the captured image (and/or, more precisely, data representing the captured image) may be transmitted from image capture subsystem to the control subsystem (and/or another computer) for display and/or further processing. Grasser also teaches in Paragraph 0056 “the image capture subsystem 125 (and/or any individual image capture devices therein) will include any necessary hardware and/or software to store (at least temporarily) captured images, process captured images, and/or transmit captured images, either pre- or post-processing, to another device (such as a control subsystem 120) for storage, display, processing, etc.”)
Grass does not explicitly teach transmitting to the GNSS device. However, Grasser teaches the GNSS device (see Paragraph 0042 wherein the GNSS device comprises a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals.  The “another device,” in which the image capture subsystem could transmit captured images to, could be the control subsystem (Paragraph 0056) or it could be the GNSS device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of captured image to “another device” such as a control subsystem, as taught in Paragraph 0056 and 0175, with “another device” such as the GNSS device that might comprise a GNSS receiver, an antenna, and/or any other necessary equipment, which may (but need not necessarily) operate in a conventional manner to receive and process signals, as taught in Paragraph 0042, for the purpose of determining the current position of the GNSS device (see Paragraph 0042 of Grasser).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grasser (US20120166137A1) and Siercks (EP2810019B2) in further view of France (EP2875317B1).
Regarding claim 6, Grasser and Siercks teach the elements of the present invention as discussed above but fails to explicitly teach the surveying system of claim 1, wherein the plurality of calibration options includes a second calibration option based on an astronomical object.
However, France teaches (the surveying system of claim 1, wherein the plurality of calibration options includes a second calibration option based on an astronomical object (see Paragraph 0085 for other calibration methods used in various embodiments do not use a standard target as described above, but use the sky or sun itself as the calibration target)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, and measurement device, as taught by Siercks, using the calibration by use of the sky or sun functionality, as taught by France, for the purpose of providing an advantage of the differential technique wherein the polarization model values do not have to be calculated. In contrast, the model-comparison method should ideally re-calculate the model for each orientation update, which is computationally expensive at high update rates. Additionally, using orientation determiner 104 to correlate a plurality of sky polarization measurements provides an advantage in that two contemporary real-sky measurements will typically be much more alike under most conditions, compared to the technique of comparing a real-sky measurement (e.g., captured by polarization sensor 101) with a model such as the Rayleigh model (see Paragraph 0067 of France).
Regarding claim 7, Grasser teaches the surveying system of claim 6, wherein the system is further configured to: receive an input indicative of a user selection of the second calibration option (see Paragraph 0148 for the method 1100 might comprise providing a user interface (block 1115), e.g., as described above, on a rover control subsystem's display screen, office computer, and/or the like, and/or displaying, via that user interface, an indication of photogrammetric coverage (block 1120)); 
automatically reposition the camera of the total station (see Paragraph 0154 for the control subsystem might guide the user to position the rover in the appropriate orientation, at which point the control subsystem can instruct the image capture subsystem to capture panoramic image (which includes the target location), either automatically and/or upon user input);
determine an orientation of the camera of the total station (see Paragraph 0155 for FIG. 13 that illustrates a method 1300 that can be performed by a rover having an imaging system and a control system to determine positions of points of interest. At block 1305, the rover determines its current position. As noted above, a rover's position and/or orientation (e.g., with respect to magnetic north, a local coordinate system, and/or the vertical) can be considered the rover's “station”); 
calibrate the one or more encoders of the total station based on the orientation of the camera of the total station (see Paragraph 0106 for Imaging subsystem calibration can also include exterior calibration of parameters such as the position of the projection center (entrance pupil of the lens of each camera) in the imaging subsystem coordinate frame and the orientation of each camera (in 3 angles) with respect to the imaging subsystem coordinate frame).  
Grasser and Siercks fails to explicitly teach to locate the astronomical object; after locating the astronomical object, determine an orientation of the camera of the total station.
However, Frances teaches to locate the astronomical object; after locating the astronomical object determine an orientation of the camera of the total station (see Paragraph 0085 for other calibration methods used in various embodiments do not use a standard target as described above, but use the sky or sun itself as the calibration target. They utilize the fact that we already have a sky camera (e.g., polarization sensor 101), and use it to directly calculate the absolute orientation (yaw, pitch and roll) of the image sensor(s); see Paragraph 0088 for the equipment being calibrated (e.g., device 100, or polarization reference source 120) can be used to directly measure the location of the sun (e.g., using a centroid-of-area algorithm) and using a dark filter to avoid overexposure of the polarization sensor. As an example, multiple sun-shot measurements are taken over the course of a day, as the sun's location (azimuth and elevation angle) moves across an arc of the sky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, and measurement device, as taught by Siercks, using the calibration by use of the sky or sun functionality, as taught by France, for the purpose of providing an advantage of the differential technique wherein the polarization model values do not have to be calculated. In contrast, the model-comparison method should ideally re-calculate the model for each orientation update, which is computationally expensive at high update rates. Additionally, using orientation determiner 104 to correlate a plurality of sky polarization measurements provides an advantage in that two contemporary real-sky measurements will typically be much more alike under most conditions, compared to the technique of comparing a real-sky measurement (e.g., captured by polarization sensor 101) with a model such as the Rayleigh model (see Paragraph 0067 of France).
Regarding claim 8, Grasser teaches the surveying system of claim 7, wherein determining an orientation of the camera of the total station comprises determining a strength of a light emitted from the astronomical object (see Paragraph 0110 for a laser receiver (such as and EDM) might be configured to receive light emitted from an emitter at a target point (and/or to receive light reflected from an optical target at a target point) in order to identify the target point).  
Grasser and Siercks fails to explicitly teach determining a strength of a light emitted from the astronomical object.
However, Frances teaches determining a strength of a light emitted from the astronomical object (see Paragraph 0056 for it is well known that as the sun's rays enter Earth's atmosphere, they are scattered by molecules of air, water, dust and aerosols, forming a defined polarization pattern... Both the intensity (or degree) and angle of polarization can be measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, and measurement device, as taught by Siercks, using the calibration by use of the sky or sun functionality, as taught by France, for the purpose of providing an advantage of the differential technique wherein the polarization model values do not have to be calculated. In contrast, the model-comparison method should ideally re-calculate the model for each orientation update, which is computationally expensive at high update rates. Additionally, using orientation determiner 104 to correlate a plurality of sky polarization measurements provides an advantage in that two contemporary real-sky measurements will typically be much more alike under most conditions, compared to the technique of comparing a real-sky measurement (e.g., captured by polarization sensor 101) with a model such as the Rayleigh model (see Paragraph 0067 of France).
Regarding claim 9, Grasser and Siercks teach the elements of the present invention as discussed above but fails to explicitly teach the surveying system of claim 7, wherein the astronomical object is the sun.  
However, France teaches the surveying system of claim 7, wherein the astronomical object is the sun (see Paragraph 0085 for other calibration methods used in various embodiments do not use a standard target as described above, but use the sky or sun itself as the calibration target).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, and measurement device, as taught by Siercks, using the calibration by use of the sky or sun functionality, as taught by France, for the purpose of providing an advantage of the differential technique wherein the polarization model values do not have to be calculated. In contrast, the model-comparison method should ideally re-calculate the model for each orientation update, which is computationally expensive at high update rates. Additionally, using orientation determiner 104 to correlate a plurality of sky polarization measurements provides an advantage in that two contemporary real-sky measurements will typically be much more alike under most conditions, compared to the technique of comparing a real-sky measurement (e.g., captured by polarization sensor 101) with a model such as the Rayleigh model (see Paragraph 0067 of France).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grasser (US20120166137A1) and Siercks (EP2810019B2) in further view of Raptopoulos (US20210090448A1).
Regarding claim 13, Grasser and Siercks teach the elements of the present invention as discussed above but fail to explicitly teach the surveying system of claim 12, wherein the object comprises a QR image.  
However, Raptopoulos teaches the surveying system of claim 12, wherein the object comprises a QR image (see Paragraph 0081 for QR code).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position measurement surveying system, as taught by Grasser, and the surveying system and device, as taught by Siercks, using the QR code in the context of UAVs and GNSS devices, as taught by Raptopoulos, for the purpose of improving the efficiency and flexibility (in energy, time, and cost) of transportation solutions for accessing physical goods and obtaining data from the ground station or enter data into the ground station (see Paragraph 0006 and 0081 of Raptopoulos).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasser (US20120166137A1).
Regarding claim 19, Grasser teaches a method for determining position data for a target, comprising: at a system having a GNSS device and a total station: determining first position information for the GNSS device and total station using the GNSS device while the GNSS device and total station are coupled together (see Paragraph 0171 for a sensing subsystem coupled with the rod, the sensing subsystem comprising: a global navigation satellite system (“GNSS”) device for obtaining GNSS data; see Paragraph 0187 for a position measurement system, such as one described above, wherein the sensing subsystem comprises a position determination device, and wherein the data received from the sensing subsystem comprises position data regarding a position of the position measurement system; see also Paragraph 0189 for a position measurement system, such as one described above, wherein the position determination device comprises a global navigation satellite system (“GNSS”) receiver. Moreover, the “decoupling” of the total station from the GNSS device and “moving” the GNSS device to a second location while “leaving” the total station at the first location as recited in claim 16, is claimed narrower relative to claim 19, which determines second position information for the GNSS device using the GNSS device while the GNSS device is “separate” from the total station. The term, “separate,” is broader than “decoupled,” “moving” and “leaving.” As mentioned above, the GNSS device/sensing subsystem 115 in Grasser is removably coupled and separate from the rod 115. Figure 1B and Paragraph 0039 teach the sensing subsystem 115 (and/or one or more components thereof) may be disposed on an arm 150 or other structure that is extendable laterally from the rod 105 (e.g. substantially perpendicular to the longitudinal axis of the rod 105), which can allow for a greater diversity of measurements to be performed using the rover 100, as described in further detail below. Being extendable from the rod is an example of being separate from the rod); 
determining second position information for the GNSS device using the GNSS device while the GNSS device is separate from the total station (Paragraph 0037-39 that “the rod 105 can be monolithic, and/or might comprise two or more separate components, which may be fixed and/or coupled together during manufacture and/or in operation…The rover 100 further comprises several subsystems, which are illustrated functionally on FIGS. 1A and 1B. These functions of these subsystems may be separated or combined in any suitable fashion, and various embodiments are not limited to the architecture described herein, which should be considered only exemplary in nature…For example, a sensing subsystem 115, which may be permanently and/or removably coupled with (or otherwise affixed to) the rod 105.” Although Paragraph 0171 teaches “a sensing subsystem coupled with the rod,” Grasser prefaces in Paragraph 0170 that “the following implementations describe various combinations of features that can be provided by certain embodiments. As with the description above, these exemplary implementations are provided for purposes of illustration only and should not be considered limiting in any respect.” Thus, Grasser meets the applicant’s limitation by teaching the use of a GNSS device/sensing subsystem 115 while separate from total station/rod 100 (as emphasized by the applicant)); 
and determining a relative position of a target point using the total station based on the first position information and the second position information (see Paragraph 0121 for once the target point has been identified, the system can determine a directional vector to the target point (relative to the orientation of the sensing subsystem). Thereafter, the system can use the data about the orientation of the rover (including without limitation, orientation data inferred from two or more GNSS fixes, orientation data obtained by compass, orientation data obtained via gyroscope, and/or the like)).  
Regarding claim 20, Grasser teaches the method of claim 19 further comprising: 
determining an azimuth at the total station based on the first position information and the second position information (see Paragraph 0123 for the rover might calculate an azimuth from captured imagery. For example, as noted elsewhere herein, an image can be analyzed to determine an orientation of the image. Based on this orientation, an azimuth from the position of the rover when the image is captured to any point in the image can be calculated); 
and calibrating an encoder of the total station using the azimuth prior to determining the relative position of the target point (see Paragraph 0106 for sensor calibration can calibrate, translate, etc., the local coordinate systems of the sensors (e.g., position determination devices, tilt and vertical angle sensors (corresponds to an encoder of the total station), azimuth determination devices, gyroscopes, imaging subsystems, etc.) to the coordinate system of the general position measurement system, which describes the relation of the position measurement system to a global coordinate system or local coordinate system of the working site).  
Regarding claim 21, Grasser teaches the method of claim 19 further comprising: capturing image data of the GNSS device using a camera of the total station (“Image data of a GNSS device” is broadly claimed. Given its broadest reasonable interpretation, Grasser’s teaching in Paragraph 0057 of “captured panoramic images of a portion of the landscape surrounding the rover 100,” is an example of applicant’s “image data of a GNSS device.” The GNSS device 205 is part of the rover 100. 
In another example to further support Grasser’s teaching of capturing image data of a GNSS device can be seen in Grasser’s teaching in Paragraph 0122-23 wherein “the method 800 might further comprise calculating a gyroscopic azimuth, based on an orientation of the rover inferred from gyroscopic data, and/or calculating a GNSS azimuth, based on an orientation of the rover inferred from two or more GNSS fixes. As used herein, the term, “GNSS azimuth,” means an azimuth derived from a directional reference of the rover, based on two or more GNSS fixes. Hence, calculating a GNSS azimuth might comprise determining a directional reference of the rover, and then deriving an azimuth to a target point based on that directional reference. Other embodiments may employ other techniques for calculating an azimuth to the target point. In further embodiments, the rover might calculate an azimuth from captured imagery. For example, as noted elsewhere herein, an image can be analyzed to determine an orientation of the image. Based on this orientation, an azimuth from the position of the rover when the image is captured to any point in the image can be calculated.” The underlined portions emphasize Grasser’s use of “captured imagery” (corresponds to applicant’s image data) for determining a directional reference of the rover in order to calculate the GNSS azimuth (corresponds to applicant’s image data of a GNSS device)).
Regarding claim 22, Grasser teaches the method of claim 21, wherein the capturing image data occurs while the GNSS device is moving (see Paragraph 0204 for a position measurement system (including the GNSS device), such as one described above, wherein the EDM system is rotatable about an axis normal to the longitudinal axis of the rod, and wherein the emitter is eccentric to the normal rotational axis of the EDM system, such that the emitter can be rotated to point downward and upward parallel to the longitudinal axis of the rod, wherein rotating the corresponds to moving; Paragraph 0057 for the image capture subsystem 125 often comprises one or more image capture devices (e.g., digital cameras) that collectively capture a panoramic image of the leased a portion of the landscape surrounding the rover 100; see also Paragraph 0056 for in general the image capture subsystem 125 comprises any device, or set of devices, that is capable of capturing (still or moving) optical images).  
Regarding claim 24, Grasser teaches the method of claim 19, wherein the GNSS device includes a marker for recognition by image processing techniques on the total station (see Paragraph 0066 and Figure 1A and 1B, the rover 100 might also include an optical target such as a prism 130. The prism 130 can allow the rover 100 to function, inter alia, as an optical target for another rover, total station, etc).  
Regarding claim 25, Grasser teaches the method of claim 19, wherein the GNSS device is configured to be mounted on top of the total station (see Figure 1A for the sensing subsystem 115, which comprises a GNSS device 205, mounted on the rover 100).  
Regarding claim 26, Grasser teaches the method of claim 19, wherein the total station is configured to be mounted on top of a support structure (see Paragraph 0055 for the control subsystem 120 might be permanent (or relatively) permanently mounted on the rod 105, e.g., using any of a number of available adhesive substances and/or mounting hardware. In another embodiment, the control subsystem (and/or a housing thereof), might be formed integrally with the body of the rod 105. In other embodiments, however, the control subsystem 120 might be only removably mounted on the rod 105 (e.g., using hook-and-loop fasteners, removable brackets, etc.) and/or might be physically separate from (and/or optionally tethered to) the rod 105).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (KR20100104976A) teaches a total station in which the multiple GNSS is combined and 3D world coordinate output manner using the same. The measuring point of the total station can be shown on a real time basis in the world coordinate. CONSTITUTION: An intelligent total station(30) uses the vector of the world coordinate transmitted from the GNSS receiver. The metering point is calculated as 3D world coordinate. A GNSS receiver(40) uses the reference point data and two direction data. The constellation of the metering point is transmitted to the total station.
Metzler (US20140210663A1) teaches a geodetic measuring system having at least one reference component which defines a reference point, wherein an absolute position of the reference point is known, and at least one new-point determination component which derives a relatively new-point position. It is also possible to derive mutual relative reference information between the reference component and the new-point determination component, in particular for the purpose of referencing with respect to the reference-point position. The measuring system also has an automotive, unmanned, controllable air vehicle, wherein the air vehicle has the reference component which provides the at least one reference point as a mobile reference point. The air vehicle is also designed in such a manner that the reference component can be spatially freely displaced by the air vehicle, in particular can be positioned in a substantially fixed position.
Mein (US20150062309A1) teaches a method for determining, in relation to a surveying instrument, target coordinates of a point of interest, or target, identified in two images captured by a camera in the surveying instrument. The method comprises determining coordinates of the surveying instrument, capturing a first image using the camera in the first camera position; identifying, in the first image, an object point associated with the target; measuring first image coordinates of the object point in the first image; rotating the surveying instrument around the horizontal axis and the vertical axis in order to position the camera in a second camera position; capturing a second image using the camera in the second camera position; identifying, in the second image, the object point identified in the first image; measuring second image coordinates of the object point in the second image; and determining the coordinates of the target in relation to the surveying instrument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665